DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the calculation of a numerical value array based on mass spectra from first and second polymer samples, and the generation of a difference plot based on the numerical value array (see, e.g. claim 1). This is done to obtain the advantage of a plot which enables easy identification of a difference between two mass spectra acquired from two polymer samples (Specification, p. 2.). This falls into the abstract idea grouping of “mathematical relationships,” enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See also Digitech image Techs., LLC v. Elecs. For Imaging, Inc., 758 F.3d 1344,1350 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations” are directed to an abstract idea). This judicial exception is not integrated into a practical application because the recited “calculator that calculates a numerical value array” and “generator that generates a difference plot” in claim 1, and the “non-transitory recording medium storing a program” in claim 9, amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. Calculating numerical value arrays and generating plots are well-understood, routine, conventional computer functions. Furthermore, the mathematical correlations involved here have no substantial practical application except in connection with a digital computer, so even with the recitation of the computer elements of a “calculator” and a “generator,” the claims wholly pre-empt the mathematical correlations and have the practical effect of covering the abstract idea itself. See Gottschalk v. Benson, 409 U.S. 71-72 (1972).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites changing a “form of each element in the group of elements.” It is unclear what is meant by “a form” of each element, and no guidance appears in the specification as to the meaning of this term.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/           Primary Examiner, Art Unit 2881                                                                                                                                                                                             	17 October 2022